Citation Nr: 0735913	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  01-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1974.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a rating decision issued in November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Veteran's Law 
Judge in July 2007; a transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he exhibited symptoms of MS during 
service, and that he was diagnosed with MS in service or 
within seven years of service discharge in August 1974.  
Therefore, he contends that service connection for MS is 
warranted.  The Board finds that a remand is necessary for 
consideration of additional evidence by the agency of 
original jurisdiction (AOJ). 

Since the issuance of the January 2007 supplemental statement 
of the case and the veteran's July 2007 hearing, he has 
submitted additional evidence consisting of lay statements by 
R. C. and C. D. and medical records from Lutheran Medical 
Center.  See 38 C.F.R. § 20.1304 (2007).  The veteran 
submitted the two lay statements in September 2007.  However, 
although the Board requested a waiver from the veteran, via 
his representative, with regard to the two lay statements, 
the appeal has returned to the Board without a waiver for 
this evidence associated with the claims file.  Id.  Further, 
the veteran has not waived AOJ consideration of the medical 
records, which were submitted subsequent to the return of the 
appeal to the Board in November 2007.  Id.  Thus, the Board 
may not properly consider this evidence in rendering its 
decision, and a remand is required for review of this 
additional evidence and readjudication by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.	All additional evidence submitted by 
the veteran, to include the lay 
statements of R. C. and C. D. and 
records from Lutheran Medical Center, 
should be reviewed by the AOJ.

2.	After completing the above action and 
any other development as may be 
indicated, the veteran's service 
connection claim should be 
readjudicated, to include all evidence 
received since the January 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



